DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 52-71 are rejected under 35 U.S.C. 103 as being unpatentable over Martineau et al. (US 20170332064 A1) in view of McCutchen et al. (US 20100299630 A1).
Regarding claim 52. Martineau discloses A method ([0002]) comprising: 
obtaining information of a region for overlaying at least a part of an omnidirectional video ([0027] content (e.g., a 360 degree video); figure 5C, [0072] the viewport 720 presents an augmentation 721); 
obtaining information of a current viewport in the omnidirectional video ([0072] viewport 720); 
obtaining information of an overlaying method to determine whether to overlay a part of the current viewport by the region for overlaying ([0072]; [0023] inherently, overlaying method is determined before overlaying).
However, Martineau does not explicitly disclose
encoding information of the region for overlaying, the current viewport and the overlaying method.
McCutchen discloses 
encoding information of region for overlaying, current viewport and overlaying method ([0083] The server encodes and delivers the stream to the clients; figure 7, [0016] the delivery and display of a conventional video overlay in combination with a ROI from immersive video and metadata in the viewing application, inherently, encoding the information before delivery and display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Martineau with the invention of McCutchen, to encode information of the region for overlaying, the current viewport and the overlaying method, in order to correctly display the video with overlay.

Regarding claim 53. McCutchen discloses The method according to claim 52, wherein the part of the current viewport to be overlaid by the region for overlaying is indicated by a reference point at the current viewport and as percentages of width and height of the current viewport ([0054] This video overlay 82 has a variable relationship to the background immersive image 68. For example, it can be fixed to a position within the ROI display, such as in one corner, or it can be tied to a particular portion of the spherical field of view of the immersive image, and move in and out of the display 64 as the ROI moves across the sphere. The video overlay window can be sizable (i.e, adjustable size) (it is obvious that the size of the overlay window may be indicated by percentages of width and height of the current viewport)).
The same motivation has been stated in claim 52.

Regarding claim 54. McCutchen discloses The method according to claim 53, wherein the reference point comprises a top-left corner of the region for overlaying at the current viewport ([0054] This video overlay 82 has a variable relationship to the background immersive image 68. For example, it can be fixed to a position within the ROI display, such as in one corner, or it can be tied to a particular portion of the spherical field of view of the immersive image (it is obvious to use a corner, such as a top-left corner, as the reference point)).
The same motivation has been stated in claim 52.

Regarding claim 55. The same analysis has been stated in claim 52.
Furthermore, Martineau discloses An apparatus (figure 13) comprising at least one processor (figure 13 unit 601) and at least one memory (figure 13 unit 603), said at least one memory stored with code thereon, which when executed by said at least one processor, causes the apparatus to perform at least the method of claim 52 ([0092]).

Regarding claim 56. The same analysis has been stated in claim 53.

Regarding claim 57. The same analysis has been stated in claim 54.

Regarding claim 58. Martineau discloses The apparatus according to claim 55, wherein the region for overlaying comprises a recommended viewport (figures 7-9, [0050] a recommended path for the viewport; [0073] The viewport is updated by adapting a recommended path for the viewport to an updated recommended path).

Regarding claim 59. Martineau discloses The apparatus according to claim 55, further comprising obtaining information of a relative disparity of the region for overlaying (figure 5C, [0072] a point location of a corresponding salient moment relative to a current view of the viewport 720).
	
Regarding claim 60. The same analysis has been stated in claim 52 (corresponding decoding method).

Regarding claim 61. The same analysis has been stated in claim 53.

Regarding claim 62. The same analysis has been stated in claim 54.
Regarding claim 63. The same analysis has been stated in claim 58.

Regarding claim 64. The same analysis has been stated in claim 59.

Regarding claim 65. McCutchen discloses The method according to claim 60, further comprising: 
decoding information of one or more levels of transparency for the region for overlaying (options for transparency, increase/decrease transparency); and 
using the decoded information of the one or more levels of transparency in overlaying the region for overlaying (display the immersive image texture 156 with options for transparency).
The same motivation has been stated in claim 52.

Regarding claim 66. The same analysis has been stated in claim 55 (corresponding decoding method).

Regarding claim 67. The same analysis has been stated in claim 53.

Regarding claim 68. The same analysis has been stated in claim 54.

Regarding claim 69. The same analysis has been stated in claim 58.

Regarding claim 70. The same analysis has been stated in claim 59.

Regarding claim 71. The same analysis has been stated in claim 65.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580. The examiner can normally be reached Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLAN XU/               Examiner, Art Unit 2488